 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6356 Page 1 of 29



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                            Case No.: 18CV2287-GPB(MSB)
     COMMISSION,
12
                                       Plaintiff,       ORDER ADOPTING REPORT AND
13                                                      RECOMMENDATION AND
     v.                                                 GRANTING PLAINTIFF’S MOTION
14
                                                        FOR TERMINATING SANCTIONS
     BLOCKVEST, LLC and REGINALD
15                                                      AS TO DEFENDANT RINGGOLD
     BUDDY RINGGOLD, III a/k/a RASOOL
16   ABDUL RAHIM EL,
                                                        [Dkt. No. 93.]
17                                  Defendants.
18
19         Before the Court is Plaintiff Securities and Exchange Commission’s (“SEC” or
20   “Plaintiff”) motion for terminating sanctions seeking entry of default judgment against
21   Defendants Blockvest LLC and Reginald Buddy Ringgold (collectively “Defendants”) on
22   all claims in the complaint. (Dkt. No. 93.) Defendant Reginald Buddy Ringgold III
23   (“Ringgold” or “Defendant”) filed an opposition and the SEC filed its reply. (Dkt. Nos.
24   99, 102.)
25         On April 20, 2020, pursuant to 28 U.S.C. § 636(b)(1), the Honorable Michael S.
26   Berg, United States Magistrate Judge (“Magistrate Judge”), submitted a Report and
27   Recommendation (“R&R”) to this Court recommending that terminating sanctions be
28

                                                    1
                                                                              18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6357 Page 2 of 29



 1   imposed and default judgment entered against Defendants. (Dkt. No. 113.) Ringgold
 2   filed an objection to the R&R and the SEC filed a reply. (Dkt. No. 1115, 116.)
 3         The motion raises three questions: (1) whether Defendants submitted false
 4   declarations to defend against the SEC’s case; (2) if so, were false declarations submitted
 5   willfully; and (3) if so, whether a terminating sanction is the appropriate remedy for
 6   presenting the false declarations in this litigation. The Court finds that the evidence
 7   establishes that Defendants willfully filed false declarations to defend against the SEC
 8   allegations, and, in so doing, willfully deceived the Court and adversely affected the
 9   administration of justice. For the reasons stated below, the Court ADOPTS the R&R and
10   GRANTS the SEC’s motion for terminating sanctions as to Defendant Ringgold.
11                                    Procedural Background
12         On October 3, 2018, the SEC filed a Complaint against Defendants Blockvest,
13   LLC (“Blockvest”) and Reginald Buddy Ringgold, III a/k/a Rasool Abdul Rahim El
14   (“Ringgold” or “Defendant”) alleging violations of Section 10(b) of the Securities
15   Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5(b); violations under Section
16   10(b) of the Exchange Act and Rule 10b-5(a) and Rule 10b-5(c); fraud in violation of
17   Section 17(a)(2) of the Securities Act of 1933 (“Securities Act”); fraud in violation of
18   Sections 17(a)(1) and 17(a)(3) of the Securities Act; and violations of Sections 5(a) and
19   5(c) of the Securities Act for the offer and sale of unregistered securities. (Dkt. No. 1,
20   Compl.) Plaintiff also concurrently filed an ex parte motion for temporary restraining
21   order seeking to halt Defendants’ fraudulent conduct and freezing their assets, prohibiting
22   the destruction of documents, seeking expedited discovery and an accounting of
23   Defendants’ assets. (Dkt. No. 3.) On October 5, 2018, the Court granted Plaintiff’s ex
24   parte motion for temporary restraining order. (Dkt. Nos. 5, 6.) In compliance with the
25   temporary restraining order, Defendants filed Ringgold’s Declaration of Accounting on
26   October 26, 2018, and a First Supplemental Declaration of Ringgold on November 2,
27   2018. (Dkt. Nos. 18, 21.) Defendants also filed a response to the order to show cause on
28   November 2, 2018. (Dkt. Nos. 23, 24, 25.) On November 7, 2018, Plaintiff filed a reply.

                                                   2
                                                                                 18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6358 Page 3 of 29



 1   (Dkt. Nos. 27, 28.) A hearing on the order to show cause was held on November 16,
 2   2018, (Dkt. No. 37), and on November 27, 2018, the Court denied a preliminary
 3   injunction. (Dkt. No. 41.)
 4          On December 17, 2018, the SEC filed a motion for reconsideration. (Dkt. No. 44.)
 5   Subsequently, defense counsel filed a motion to withdraw as counsel on December 27,
 6   2018, and, among other things, cited attempts by defendants to file documents without
 7   counsel’s knowledge or signature. (Dkt. No. 47 at 5-6.) On February 14, 2019, the Court
 8   granted Plaintiff’s motion for partial reconsideration of the denial of a preliminary
 9   injunction against Defendants for future violations of Section 17(a) of the Securities Act
10   and issued an order preliminarily enjoining Defendants from violating Section 17(a).
11   (Dkt. No. 61.) However, relying on the declarations filed by Defendants, the Court found
12   disputed issues of fact precluded the issuance of a preliminary injunction as to the 32 test
13   investors and 17 individual investors. On the same day, the Court also granted defense
14   counsel’s motion to withdraw as counsel. (Dkt. No. 62.) Although Blockvest, as an
15   LLC, was given leave to obtain substitute counsel until March 29, 2019, (Dkt. No. 64), it
16   has not retained counsel.1 Defendant Ringgold has been proceeding without counsel
17   since his counsel’s withdrawal.
18
19
     1
       The SEC has not sought default proceedings against Blockvest. Blockvest LLC was dissolved in
20   Wyoming as of March 19, 2019. See
21   https://wyobiz.wyo.gov/Business/FilingDetails.aspx?eFNum=2331060110190691821491662302031061
     93101100185208 (last visited 5/13/20). According to Ringgold, because it has no interests, no assets, no
22   bank account, no EIN or TIN or employees, Blockvest does not need any representation and can answer
     on its own. Further, citing California law, Ringgold argues that because Blockvest, as a dissolved LLC,
23   has no assets or shareholders, it does not need to respond. (Dkt. No. 99-1 at 5.) Despite its dissolution,
     Plaintiff seeks terminating sanctions against Blockvest LLC without providing legal authority as to its
24   capacity to be sued. Under Federal Rule of Civil Procedure 17(b), the capacity to sue or be sued in
25   federal court is determined by the law under which the corporation was organized. Fed. R. Civ. P.
     17(b). Whether an LLC is treated the same as a corporation is also subject to state law. See First
26   American Mortg. Inc. v. First Home Builders of Fla, Civil Action No. 10–CV–0824–RBJ–MEH, 2011
     WL 4963924, at *12 (D. Colo. 2011) (while Michigan law gives limited liability companies “all powers
27   granted to corporations”, such a provision is not provided in Colorado law). Ringgold’s reliance on
     California law is misplaced. Also, because the SEC has not provided legal authority whether Blockvest
28   LLC can be sued in its capacity as a dissolved LLC, the Court declines to address the motion as it

                                                         3
                                                                                           18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6359 Page 4 of 29



 1                                         Factual Background
 2          The Complaint alleges that Defendants offered and sold alleged unregistered
 3   securities in the form of digital assets called BLV’s through an initial coin offering
 4   (“ICO”). (Dkt. No. 1, Compl. ¶¶ 1-4, 6.) According to the Complaint, Blockvest
 5   conducted pre-sales of BLVs in March 2018 in several stages: 1) a private sale (with a
 6   50% bonus) that ran through April 30, 2018; 2) a “pre-sale” (with a 20% bonus) from
 7   July 1, 2018 through October 6, 2018; and 3) the $100 million ICO launch on December
 8   1, 2018. (Id. ¶ 30.) According to the SEC, Blockvest and Ringgold falsely claim their
 9   ICO has been “registered” and/or “approved” by the SEC, the Commodity Futures
10   Trading Commission (“CFTC”) and the National Futures Association (“NFA”), when in
11   fact, it has not. (Id. ¶¶ 77-88.) Defendants further falsely assert they are “partnered”
12   with and “audited by” Deloitte Touche Tohmatsu Limited (“Deloitte) but that is also not
13   true. (Id. ¶¶ 89-93.) Finally, in order to create legitimacy and an impression that their
14   investment is safe, Defendants created a fictitious regulatory agency, the Blockchain
15   Exchange Commission (“BEC”), creating its own fake government seal, logo, and
16   mission statement that are nearly identical to the SEC’s seal, logo and mission statement.
17   (Id. ¶¶ 112-28.)
18          In response, Ringgold asserted that there had not been any actual investors in
19   Blockvest’s sale of digital “BLV” tokens. Instead, Defendants claimed that dozens of
20   “friends and family” paid money: (1) to an affiliated entity without expecting to receive
21   Blockvest tokens (the “Rosegold investors”), or (2) to help develop the Blockvest
22   platform without expecting to receive real tokens (the “testers”). Ringgold declared that
23   Blockvest had never sold any tokens to the public and had only one investor, Rosegold
24   Investments LLP, (“Rosegold”) which is run by him and in which he has invested more
25   than $175,000 of his own money. (Dkt. No. 24, Ringgold Decl. ¶ 5.) During the testing
26
27
     concerns Blockvest. However, if legally supported, the SEC may seek default proceedings against
28   Blockvest.

                                                       4
                                                                                       18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6360 Page 5 of 29



 1   and development phase prior to the anticipated ICO, 32 testers put a total of less than
 2   $10,000 of Bitcoin and Ethereum onto the Blockvest Exchange. (Id. ¶ 6.) Ringgold
 3   further claimed that the BLV tokens were only designed for testing the platform and no
 4   tokens were released to the 32 testing participants. (Id.) In addition, 17 individuals
 5   loaned or invested money in Rosegold Investments who are Ringgold’s friends and
 6   family and Michael Sheppard’s, Blockvest’s CFO, friends and family. (Id. ¶ 12.) These
 7   investors loaned Ringgold or Sheppard money personally and they in turn, invested the
 8   money into Rosegold as their personal investment. (Id. ¶ 11.) Declarations from nine
 9   individuals affirm they did not buy BLV tokens or rely on any of the representations the
10   SEC has alleged were false. (Id. ¶ 13; Dkt. No. 24-2, Ringgold Decl., Ex. 2.) Each of the
11   individuals declared under oath that they did not rely on any specific representation when
12   investing. (Dkt. No. 24, Ringgold Decl. ¶ 13.)
13          At the preliminary injunction stage, Defendants solely challenged the SEC’s claims
14   arguing that the test BLV tokens were not “securities”. Under the Howey2 test defining a
15   security, the Court, relying on Ringgold’s declaration and nine investor declarations,
16   concluded there was a disputed issue of fact whether the BLV token offered and sold to
17   the 32 testers was a “security” and whether the 17 identified individuals who invested in
18   Rosegold purchased “securities.” (Dkt. No. 41 at 13-14.)
19          On November 13, 2018, Defendants filed the declarations of Christopher Russell
20   (“Russell”), Jacquelin Wartanian (“Wartanian”), Quintin Dorsey (“Dorsey”), and
21   Amanda Vaculik (“Vaculik”) in opposition to the motion for preliminary injunction.
22   (Dkt. Nos. 32-6; 32-8; 40-2.)
23          During discovery, it was revealed that the declaration of Russell was forged,
24   misrepresentations were made in Wartanian’s declaration, and false statements were
25
26
     2
       SEC v. W.J. Howey Co., 328 U.S. 293, 298-99 (1946). Howey’s three-part test requires “(1) an
27   investment of money (2) in a common enterprise (3) with an expectation of profits produced by the
     efforts of others.” SEC v. Rubera, 350 F.3d 1084, 1090 (9th Cir. 2003) (internal quotation marks
28   omitted).

                                                       5
                                                                                        18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6361 Page 6 of 29



 1   made in Dorsey and Vaculik’s declarations. The SEC moves for terminating sanctions
 2   seeking default judgment against Defendant for his fraudulent conduct in submitting
 3   these forged and false declarations. Ringgold opposes without presenting any
 4   contradicting evidence and does not dispute the evidence submitted by the SEC. Instead,
 5   he presents denials and argument in his opposition and Objections.
 6   A.    Quintin Dorsey
 7         On November 13, 2018, Defendants filed Quintin Dorsey’s declaration, as a tester,
 8   in support of their opposition to Plaintiff’s motion for a preliminary injunction. (Dkt. No.
 9   32-8 at 6; see also Dkt. No. 93-2, Wilner Decl., Ex. 8.) Dorsey was deposed on July 15,
10   2019 and testified he was a former student of Ringgold at the Online Trading Academy.
11   Wilner Decl., Ex. 23, Dorsey Depo. at 37:14-25.)
12         In conversations, Ringgold represented to Dorsey that he could double his money
13   within two to three months after the ICO. (Id. at 71:5-72:5.) Contrary to his declaration,
14   Ringgold never told Dorsey that the purchase of BLV tokens were fake or “test tokens.”
15   (Id. at 73:16-74:8.) He stated that he bought $5,000 of BLV tokens and hoped to profit
16   once the ICO was complete. (Id. at 71:8-74:8.) He additionally testified that he made the
17   investment decision relying on Ringgold’s representations and representations contained
18   in promotional materials, including the website, Whitepaper, promotional videos, the
19   pitch deck and Ringgold’s and Blockvest’s social media accounts. (Id. at 191:3-21; see
20   also Dkt. No. 93-2, Wilner Decl., Exs. 10, 11.)
21         Ringgold called Dorsey to ask about signing a declaration and emailed a draft
22   declaration through DocuSign. (Dkt. No. 93-2, Wilner Decl., Ex. 23, Dorsey Depo. at
23   169:16-170:4.) After persistent requests by Ringgold to sign the declaration, Dorsey
24   testified that he signed his declaration without reviewing it so he could get Ringgold “out
25   of [his] hair . . . because he was dealing with [his] family.” (Id. at 173:14-174:23.) At
26   that time, his wife had recently given birth to a baby, his wife was in serious medical
27   condition, and he was also working. (Id. at 172:4-173:6; see also Dkt. No. 93-2, Wilner
28   Decl., Exs. 13, 14.) Dorsey did not draft the declaration, did not read the declaration and

                                                  6
                                                                                18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6362 Page 7 of 29



 1   was given no information or explanation as to the purpose of the declaration or the
 2   existence of the litigation. (Dkt. No. 93-2, Wilner Decl., Ex. 23, Dorsey Depo. at 170:2-
 3   14.) Dorsey was not aware that his declaration had been filed for the SEC litigation until
 4   June 2019 when he was served with a subpoena. (Id. at 177:22-178:8.) He testified that
 5   his declaration is 100% false except for his signature. (Id. at 197:3-16.) He also testified
 6   he did not know who drafted the declaration but assumed it was someone at Blockvest.
 7   (Id. at 197:20-24.)
 8         At his deposition, Ringgold stated that he did not solicit Dorsey to invest, did not
 9   recall if Dorsey purchased $5,000 worth of BLVs in April 2018 through Blockvest’s
10   website, denied talking to Dorsey on the phone before he invested, and did not recall
11   whether Ringgold sent Dorsey the Whitepaper, the pitch deck and website by email.
12   (Dkt. No. 93-2, Wilner Decl., Ex. 28, Ringgold Depo. at 450:9-455:20.) He explained
13   that Dorsey dealt with Mike Sheppard. (Id. at 450:9-16; 453:17-25.)
14   B.    Jacqueline Wartanian
15         On November 13, 2018, Defendants filed Jacqueline Wartanian’s declaration, as a
16   tester, in support of their opposition to Plaintiff’s motion for a preliminary injunction.
17   (Dkt. No. 32-8 at 4; see also Dkt. No. 93-2, Wilner Decl., Ex. 9.) Wartanian was a
18   former student of Ringgold at the Online Trading Academy. (Dkt. No. 93-2, Wilner
19   Decl., Ex. 24, Wartanian Depo. at 27:4-16.)
20         She testified that she and her mother purchased $3,000 of Blockvest tokens in
21   2018. (Id. at 15:17-16:14.) She gave $3,000 for the Blockvest ICO presale with the
22   expectation that she would receive issued tokens once the ICO was complete and make
23   money from it. (Id. at 58:22-59:4.) She believed that she purchased Blockvest tokens
24   based on her account statement on the Blockvest Website. (Id. at 114:4-118:5; Dkt. No.
25   93-2, Wilner Decl., Ex. 16 at 130.) She also testified that she helped test the functionality
26   of the Blockvest platform but that was “separate” from her investment. (Id. at 59:5-20;
27   154:21-155:18.) She stated that the “Deloitte” account firm’s logo as well as SEC
28   approval gave her confidence to invest in Blockvest. (Id. at 85:20-87:5; 88:5-16.)

                                                   7
                                                                                 18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6363 Page 8 of 29



 1         As to her declaration, she testified that she was asked to send a declaration which
 2   she asked Ringgold to draft. (Id. at 149:12-22.) Ringgold did not go over what he wrote
 3   in the declaration but she read it stating “I read it and, you know, I understood what I
 4   understood.” (Id. at 150:1-2.) He emailed her the declaration and told her to look at it
 5   and sign it. (Id. at 150:15-17.) Although Ringgold gave her an opportunity to make
 6   changes to the declaration he drafted, she did not. (Id. at 151:4-8.) She had not read the
 7   SEC’s complaint prior to signing her declaration. (Id. at 152:1-16.) As to the content of
 8   her declaration, she testified that the contents were correct as to her role as tester but that
 9   it omitted material information that she also invested in Blockvest. (Id. at 153:9-165:3.)
10   At his deposition, Ringgold testified he did not recall Wartanian, did not remember if she
11   invested in Blockvest and whether she was a tester. (Dkt. No. 93-2, Wilner Decl., Ex. 28,
12   Ringgold Depo. at 548:15-549:5.) He did not recall Wartanian’s declaration and whether
13   he had any involvement in obtaining her declaration. (Id. at 608:12-14; 609:4-6.) He
14   testified that if Wartanian invested money, she probably drafted another declaration as his
15   attorney wanted separate declarations from testers even if they were investors and testers.
16   (Id. at 608:19-609:3.) However, in stark contrast to his deposition, Ringgold states, in his
17   Objections, that even before Blockvest, he had a longstanding relationship with
18   Wartanian because her brother in-law, Munir Koja, was the Senior Network Developer.
19   (Dkt. No. 115-1 at 7.) Similarly, in a declaration filed in support of his opposition to
20   Plaintiff’s pending motion for summary judgment, Ringgold states that he was a close
21   friend and mentor to Wartanian. (Dkt. No. 109-1, Ringgold Decl. ¶ 24.) He also noted
22   that Wartanian’s brother-in-law, Munir Koja, worked for Blockvest as Senior Network
23   Developer. (Id.)
24   C.    Christopher Russell Declaration
25         On November 13, 2018, Defendants filed Christopher Russell’s declaration, as a
26   Rosegold investor, in support of their opposition to Plaintiff’s motion for a preliminary
27
28

                                                    8
                                                                                   18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6364 Page 9 of 29



 1   injunction. (Dkt. No. 32-6 at 67-683; see also Dkt. No. 93-2, Wilner Decl., Ex. 3 at 97-
 2   98.) However, Russell did not submit his edited, final, approved version until November
 3   14, 2018 which contains materially different statements than the one filed on November
 4   13, 2018. The parties do not dispute that his declaration was forged but it is unknown
 5   who forged Russell’s declaration.
 6            On November 13, 2018, at 1:38 p.m., Russell’s friend, Blockvest sales agent Chase
 7   Pfohl, emailed Russell a proposed version of his declaration drafted by Defendants in
 8   Word format. (Dkt. No. 93-2, Wilner Decl., Ex. 4 at 100-02.) Russell reviewed the
 9   declaration and made changes to it. (Dkt. No. 93-2, Wilner Decl., Ex. 22, Russell Depo.
10   at 118:5-14.) At his deposition, Russell stated he changed the statement that claimed he
11   was a sophisticated investor as he did not have the income nor the years of experience to
12   fall in the category of a sophisticated or accredited investor. (Id. at 118:12-119:1.) He
13   recalled telling Chase he would not sign the declaration as provided and Chase responded
14   that it was completely fine to make whatever changes he wanted. (Id. at 118:21-119:5.)
15   Later that evening on November 13, 2018 at 8:36 p.m., Mike Sheppard emailed Russell
16   requesting that he send in the investor declaration, stating “[o]ur defense attorney is
17   almost certain we will receive a settlement offer if we advise that we have 100% of all
18   investors with a signed declaration. The only one we need is yours to be 100% complete.
19   . . .We will get 100% of your investment back to you when this is over.” (Dkt. No. 93-2,
20   Wilner Decl., Ex. 5 at 104.) The next day, November 14, 2018 at 2:34 p.m., Russell
21   responded to Sheppard’s email apologizing for the delay and attached his actual signed
22   and edited investor declaration. (Id; see also Dkt. No. 93-2, Wilner Decl., Ex. 6 at 106-
23   07.) Russell testified that he sent his declaration in PDF format so that it could not be
24   changed by anyone. (Dkt. No. 93-2, Wilner Decl., Ex. 22, Russell Depo. at 156:2-19.)
25
26
27
28   3
         Unless otherwise noted, page numbers are based on the CM/ECF pagination.

                                                        9
                                                                                    18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6365 Page 10 of 29



 1         The version of Russell’s declaration filed with the Court on November 13, 2018
 2   was not approved by him and his signature was forged. (Id. at 160:23-161:14; 162:13-
 3   19.) The declaration Russell authorized and signed differed significantly from the
 4   declaration Defendants filed on his behalf. (Compare Dkt. No. 93-2, Wilner Decl., Ex. 3
 5   with Dkt. No. 93-2, Wilner Decl., Ex. 6.) For example, Russell omitted the word
 6   “sophisticated” from “I consider myself a sophisticated investor,” which appears in the
 7   Court-filed version of the declaration. (Dkt. No. 93-2, Wilner Decl., Ex. 22, Russell
 8   Depo. at 126:18-128:1; 163:14-18.) Further, according to Russell’s deposition testimony,
 9   Defendants’ version of the declaration contained statements that Russell had never seen,
10   including the statement that he had never reviewed or relied on Blockvest’s promotional
11   materials or website. (Id. at 164:14-168:22.) However, he testified that he had reviewed
12   numerous marketing materials and information about Blockvest on the Internet, and those
13   materials and information influenced his decision to make the $3,000 purchase of
14   Blockvest tokens. (Id. at 168:3-22.) After reviewing Blockvest’s promotional materials
15   and other representations by the company’s personnel, Russell expected to profit from
16   those tokens based on the efforts of Ringgold and Blockvest’s management to make the
17   company successful. (Id. at 77:6-78:4; 140:7-142:17.) After his investment, Russell
18   continued to believe he had acquired BLV tokens based on his account statement
19   available on Blockvest’s website. (Id. at 70:3-72:16.) He stated that the version of the
20   declaration filed with the Court is “false.” (Id. at 164:11-13.)
21         At his deposition, Ringgold testified that he did not forge Russell’s signature on
22   the declaration and he did not know who forged it. (Dkt. No. 93-2, Wilner Decl., Ex. 28,
23   Ringgold Depo. at 529:20-23.) When asked whether Russell had sent his signed
24   declaration after Ringgold had already filed one with the Court, Ringgold testified that he
25   had no idea about it until then. (Id. at 519:13-20.) Yet, when asked why he did not take
26   any steps to inform the Court after he received Russell’s signed declaration, he responded
27   that he did not know how to do so and was bombarded with numerous filings as he was
28   proceeding pro per. (Id. at 525:21-25; 529:20-530:5.) He also explained that there were

                                                  10
                                                                               18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6366 Page 11 of 29



 1   several signed versions of the declarations and each investor probably signed about two
 2   or three different versions because there were corrections and errors. (Id. at 519:21-25;
 3   520:13-17.) Then he testified that he was under the impression that Chase forged
 4   Russell’s signature. (Id. at 520:1-6.) Ringgold explains that if Chase submitted the
 5   Russell declaration, he would not have any way of knowing if Chase forged Russell’s
 6   signature. (Id. at 525:8-16.) He has no idea what happened except that the declaration
 7   came from Chase. (Id. at 525:17-20.) He further states that he had no way of knowing at
 8   the time the declaration was sent to him whether it was accurate or not. (Id. at 529:14-
 9   19.)
10   D.     Amanda Vaculik Declaration
11          On November 19, 2018, the SEC filed a supplemental declaration of David S.
12   Brown regarding a $147,000 wire transfer. (Dkt. No. 39.) Ringgold was questioned
13   regarding this wire transfer and the source of the monies at his deposition on November
14   6, 2018. (Dkt. No. 39-8.) Thereafter, on November 20, 2018, Defendants filed Amanda
15   Vaculik’s declaration.4 (Dkt. No. 40-2 at 2; see also Dkt. No. 93-2, Wilner Decl., Ex.
16   17.) In the declaration, Vaculik stated that, in April 2018, she entered into a lease for a
17   condo located on 5th Street in Santa Monica, California. (Dkt. No. 40-2 at 2.) She
18   claimed that her boyfriend, Christopher Black, paid rent on the 5th Street condo for a
19   year in advance. (Id.) Black worked in Blockchain exchange software development.
20   (Id.) Black told Vaculik that “Reginald Ringgold agreed to pay Mr. Black $147,000 in
21   exchange for Mr. Black’s software development services. Mr. Black told me that he
22   asked Mr. Ringgold to make payment for Mr. Black’s services to my landlord, ‘5th ST
23   LLC’” on April 18, 2018. (Id.) The contents of Vaculik’s declaration was later
24   discovered to be false.
25
26
27
     4
      As noted by the SEC, Vaculik’s declaration was stricken and not considered by the Court in its denial
28   of preliminary injunction. (Dkt. No. 41 at 17.)

                                                       11
                                                                                         18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6367 Page 12 of 29



 1         In line with Vaculik’s declaration, on November 6, 2018, Ringgold testified during
 2   his initial deposition, which was conducted during the expedited discovery phase, that a
 3   $147,000 payment from his personal account for a Santa Monica apartment for Vaculik
 4   was compensation to “Chris” and his company for “development” of Blockvest’s
 5   platform, and the source of funds was “my money that I had I just had in my safe.” (Dkt.
 6   No. 93-2, Wilner Decl., Ex. 27, Ringgold Depo. at 357:17-361:16.)
 7         On November 15, 2018, Plaintiff conducted a telephonic interview of Vaculik.
 8   (Dkt. No. 93-2, Wilner Decl. ¶ 23.) Vaculik answered the call but asked the SEC
 9   interviewers to call her back in thirty minutes. (Id.) During the subsequent call, Vaculik
10   told the SEC interviewers that Black was her boyfriend, that he was involved with
11   technology, and that the payment was for Black’s services for an apartment in which
12   Vaculik would live. (Id.) She then repeated the above statements in her declaration filed
13   with the District Court on November 20, 2018. (Dkt. No. 40-2 at 2.)
14         On April 24, 2019, Vaculik gave a proffer to the Department of Justice that was
15   attended by two SEC attorneys. (Dkt. No. 93-2, Wilner Decl. ¶ 25.) During the proffer,
16   Vaculik told the interviewers that: (1) Black was not her boyfriend; (2) she did not live in
17   the Santa Monica apartment; (3) she did not know the source or purpose of the funds for
18   the apartment, and (4) she became involved because Ringgold and his affiliates paid her
19   $10,000 to put the apartment application in her name. (Id.) Vaculik also stated that on
20   November 15, 2018, she spoke to Ringgold during the intervening thirty minutes between
21   phone calls with the SEC, and Ringgold instructed her to tell the false story about the
22   apartment transaction to the SEC staff. (Id.) During her subsequent deposition on
23   September 9, 2019, Vaculik asserted her Fifth Amendment right as to all questions
24   concerning the transaction, the declaration, and the SEC interview. (Dkt. No. 93-2,
25   Wilner Decl., Ex. 25, Vaculik Depo. at 18-61.)
26         At a later deposition on October 22, 2019, Ringgold testified that he did not know
27   or recall Vaculik or Black and did not recall any transaction with her or Black related to
28

                                                  12
                                                                                18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6368 Page 13 of 29



 1   supposed development services or the apartment. (Dkt. No. 93-2, Wilner Decl., Ex. 28,
 2   Ringgold Depo. at 394:23-399:4; 611:21-631:12.)
 3                                            Discussion
 4   A.    Legal Standard of Magistrate Judge’s Report and Recommendation
 5         In reviewing a magistrate judge’s report and recommendation, a district court
 6   “must make a de novo determination of those portions of the report . . . to which
 7   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings
 8   or recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
 9   P. 72(b). A district court is not required to review a magistrate judge's report and
10   recommendation where no objections have been filed. See United States v. Reyna–Tapia,
11   328 F.3d 1114 (9th Cir. 2003). While “the [§ 636(b)(1)(C)] does not require the judge to
12   review an issue de novo if no objections are filed, it does not preclude further review by
13   the district judge, sua sponte or at the request of a party, under a de novo or any other
14   standard.” Thomas v. Arn, 474 U.S. 140, 154 (1985).
15         Here, Defendant filed an Objection to the R&R; therefore, the Court conducts a de
16   novo review of the portions of the R&R that Defendant objects. Defendant objects
17   contending that the R&R fails to identify or apply a legal standard and the Magistrate
18   Judge substituted his own discretion for the Sheriff’s without identifying a violation of
19   law. (Dkt. No. 115 at 2.) Further, without legal authority, Ringgold argues that
20   terminating sanctions will violate his Seventh Amendment right to a jury trial. (Id.)
21         First, the Magistrate Judge correctly identified the legal standard for terminating
22   sanctions under federal law. In contrast, Ringgold improperly cites to state law cases
23   addressing sanctions for discovery violations. Second, courts may dismiss matters
24   through pretrial proceedings without violating the Seventh Amendment. See In re U.S.
25   Fin. Sec. Litig., 609 F.2d 411, 422 & n. 34 (9th Cir. 1979) (“Several procedural devices
26   developed and expanded since 1791 have infringed upon the civil jury’s historic role;
27   nevertheless, they have been found consistent with the Seventh Amendment.”); Newton v.
28   Poindexter, 578 F. Supp. 277, 283 (E.D. Cal. 1984) (motion to dismiss for lack of subject

                                                  13
                                                                                 18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6369 Page 14 of 29



 1   matter jurisdiction did not violate right to jury trial) (quoting Gasoline Prods. Co. v.
 2   Champlin Refining Co., 283 U.S. 494 (1931) (“[The Seventh Amendment] does not
 3   prohibit the introduction of new methods for ascertaining what facts are in issue . . . .”).
 4   Therefore, Ringgold’s Objections are without merit. Nonetheless, the Court conducts a
 5   review of the R&R on the merits.
 6   B.    Legal Standard on Terminating Sanctions
 7         A court has the inherent authority to issue sanctions in response to abusive
 8   litigation practices. Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006). One such
 9   sanction is the authority to dismiss a case when “a party has engaged deliberately in
10   deceptive practices that undermine the integrity of judicial proceedings” because “courts
11   have inherent power to dismiss an action when a party has willfully deceived the court
12   and engaged in conduct utterly inconsistent with the orderly administration of justice.” Id.
13   (quoting Anheuser–Busch, Inc. v. Natural Beverage Distribs., 69 F.3d 337, 348 (9th Cir.
14   1995)). “It is firmly established that the courts have inherent power to dismiss an action
15   or enter a default judgment to ensure the orderly administration of justice and the
16   integrity of their orders.” Phoceene Sous-Marine, S.A. v. U.S. Phosmarine, Inc. 682 F.2d
17   802, 806 (9th Cir. 1982) (citations omitted). “Because of their very potency, inherent
18   powers must be exercised with restraint and discretion.” Chambers v. NASCO, Inc., 501
19   U.S. 32, 44 (1991); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983)
20   (“[B]ecause dismissal is so harsh a penalty, it should be imposed only in extreme
21   circumstances.”). Terminating sanctions may issue only upon a finding of willful
22   disobedience or bad faith. In re Exxon Valdez, 102 F.3d 429, 432 (9th Cir. 1996); Wyle,
23   709 F.2d at 589 (the violations must be “due to willfulness, bad faith, or fault of the
24   party”). In addition, the Ninth Circuit has identified five factors that a court must
25   consider before dismissing an action as a sanction:
26         (1) the public’s interest in expeditious resolution of litigation;
           (2) the court’s need to manage its docket;
27
           (3) the risk of prejudice to the other party;
28         (4) the public policy favoring disposition of cases on their merits; and

                                                   14
                                                                                 18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6370 Page 15 of 29



 1         (5) the availability of less drastic sanctions.
 2
     Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (quoting Thompson v.
 3
     Housing Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986)). “The first two
 4
     of these factors favor the imposition of sanctions in most cases, while the fourth cuts
 5
     against a . . . dismissal sanction. Thus the key factors are prejudice and the availability of
 6
     lesser sanctions.” Wanderer v. Johnston, 910 F.2d 652, 656 (9th Cir. 1990). This five
 7
     factor test is not a rigid, mechanical test but “a way for a district judge to think about
 8
     what to do, not a series of conditions precedent before the judge can do anything, and not
 9
     a script for making what the district judge does appeal-proof.” Valley Engineers Inc. v.
10
     Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998).
11
     C.    Bad Faith, Willfulness or Fault
12
           Plaintiff argues that Defendant’s misconduct was willful and in bad faith because
13
     he knew the declarations were forged or false and yet took no action to correct them and
14
     he further attempted to conceal the wrongdoing with false deposition testimony. (Dkt.
15
     No. 93-1 at 11.) Ringgold responds with numerous explanations. Ringgold claims his
16
     retained counsel “carefully drafted” each declaration and each declarant was instructed to
17
     read it carefully and make sure it was true and correct and to make any corrections before
18
     sending it back. (Dkt. No. 99-1 at 11; Dkt. No. 115 at 7.) Moreover, his counsel drafted
19
     the declarations under intense time constraints opposing the motion for preliminary
20
     injunction and “it is highly possible that the defendants counsel inaccurately carried over
21
     statements from the prior drafted declarations to those of the Russell, Dorsey &
22
     Wartanian . . . .” (Dkt. No. 99-1 at 11.) Ringgold claims he never pressured the
23
     investors, or testers to sign the declarations and they were signed of their own free will.
24
     (Dkt. No. 115 at 7.) He states that the SEC used coercion tactics employed by FBI agents
25
     and DOJ to get Dorsey, Wartanian and Vaculik to perjure themselves. (Dkt. No. 99-1 at
26
     11; Dkt. No 115 at 7.) Finally, since he is proceeding pro se and unschooled in the law,
27
     he was unable or did not know how to correct the forged declaration that was filed with
28

                                                   15
                                                                                  18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6371 Page 16 of 29



 1   the Court. (Dkt. No. 115 at 7.) Ringgold argues that he did not destroy any evidence in
 2   bad faith and did not alter or hide evidence; therefore, terminating sanctions are not
 3   warranted.
 4         Terminating sanctions may issue only upon a finding of willful disobedience or
 5   bad faith. In re Exxon Valdez, 102 F.3d 429, 432 (9th Cir. 1996); Wyle, 709 F.2d at 589
 6   (the violations must be “due to willfulness, bad faith, or fault of the party”). In Combs
 7   the Ninth Circuit held that “dismissal is an appropriate sanction for falsifying a
 8   deposition.” Combs v. Rockwell Int’l Corp., 927 F.2d 486 (9th Cir.) cert. denied 502
 9   U.S. 859 (1991). In Combs, after the deposition of the plaintiff, the parties agreed that
10   the transcript would be forwarded to plaintiff’s counsel in order to have the plaintiff
11   review it and make any changes to correct transcribing errors. Id. at 488. The plaintiff
12   stated he was satisfied that his testimony was correct and truthful, but he gave counsel
13   permission to alter any of his responses. Id. Counsel made thirty-six changes many of
14   which materially altered the substance of the plaintiff’s testimony. Id. Despite Plaintiff’s
15   sworn statement, he never reviewed either the original or the altered deposition
16   transcripts. Id. The Ninth Circuit affirmed the district court's dismissal of the complaint
17   for falsifying a deposition by authorizing counsel to alter a deposition in material respects
18   and then signing the revised deposition and swearing, under penalty of perjury, that the
19   plaintiff had reviewed the transcript and made the changes personally. Id. at 488-89
20   (“[t]he mendacity of the client and the combined fraud and incompetence of his counsel
21   are so egregious that there is no need to reach the merits of the motion for summary
22   judgment. The case was properly dismissed.”).
23         In Vogel, the district court granted dismissal of the case where an ADA plaintiff
24   and his attorney were sanctioned for acting in bad faith and making material
25   misrepresentations to the court about when he encountered barriers at the defendant’s
26   place of business. Vogel v. Tulaphorn, No. CV 13-464 PSG (PLAX), 2014 WL
27   12629679, at *6 (C.D. Cal. Jan. 30, 2014) (“Only one thing matters at this late date:
28   Plaintiff and Counsel falsely represented to this Court and Defendant, over many months

                                                  16
                                                                                18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6372 Page 17 of 29



 1   of litigation, that Plaintiff encountered access barriers during a prefiling visit to the
 2   restaurant that he never actually made.”).
 3         “To permit the fabrication of spurious corroborating evidence without the
 4   imposition of a harsh responsive sanction would constitute an open invitation to abuse of
 5   the judicial system of the most egregious kind.” Asia Pac. Agr. & Forestry Co. v. Sester
 6   Farms, No. 3:12–cv–00936–PK, 2013 WL 4742934, *11 (D. Or. Sept. 3, 2013); see also
 7   Arnold v. Cnty. of El Dorado, No. 2:10–cv–3119 KJM GGH PS, 2012 WL 3276979, at
 8   *4 (E.D. Cal. Aug. 9, 2012) (“[P]erjury on any material fact strikes at the core of the
 9   judicial function and warrants a dismissal of one's right to participate at all in the truth
10   seeking process . . . . If one can be punished for perjury with up to five years
11   imprisonment, 18 U.S.C. § 1621, it should not seem out of place that a civil action might
12   be dismissed for the same conduct.”).
13         Based upon its review of the subject declarations, subsequent deposition testimony
14   of the declarants, and Ringgold’s declarations and deposition testimony, the Court
15   concludes that Ringgold willfully deceived the Court in defending against the SEC
16   allegations. The deception, which began shortly after this litigation commenced in 2018,
17   has impacted the Court’s rulings to date and resulted in the abuse and corruption of the
18   judicial process.
19         The R&R found that Ringgold’s conduct was willful and in bad faith and the Court
20   agrees. (Dkt. No. 113 at 20-25.) Early in the litigation, Ringgold filed a declaration in
21   opposition to the motion for preliminary injunction and stated there were a total of 17
22   individuals that had loaned or invested money in Rosegold Investments but did not
23   purchase securities. These 17 investor individuals attested under oath that they did not
24   buy BLV tokens and did not rely on any specific representations when investing. (Dkt.
25   No. 24, Ringgold Decl. ¶ 12.) In addition, Ringgold stated there were 32 testers involved
26   in the Blockvest testing and development phase where they put a total of less than
27   $10,000 of Bitcoin and Ethereum onto the Blockvest Exchange. (Id. ¶¶ 5-6.) BLV
28

                                                    17
                                                                                   18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6373 Page 18 of 29



 1   Tokens were never released from the BlockVest platform to the 32 testing participants
 2   because they were only designed for testing the platform. (Id. ¶ 6.)
 3          In a supplemental declaration filed in opposition to the motion, Ringgold declared
 4   that the “165 Private Rosegold Investors Have Attested Under Oath that They Did Not
 5   Rely on Any of the Alleged Misrepresentations or Omissions and Their Purchases were
 6   Not in Connection with Those Alleged Misrepresentations and Omissions.” (Dkt. No.
 7   32, Ringgold Decl. at 5.) These 16 investors “also attested that they authorized Michael
 8   Sheppard to use his unfettered discretion to us the money in any good manner, provided
 9   that he exercises reasonable business judgment. . . that before that they sent money to
10   Rosegold Investments LLP, they did not review or rely on Rosegold Investments LLP’s
11   website or any offering documents or anything on the internet about Rosegold
12   Investments . . . that before sending any money to Rosegold Investments LLP, they never
13   listened to any webinar or video, or attended any seminar on Blockvest LLC . . . [and]
14   did not review or rely on the Blockvest website[] Whitepaper, Facebook page, and or
15   LinkedIn page referencing Blockvest or anything else on the internet about Blockvest.”
16   (Id. ¶¶ 18-20.) He also attached “true and correct copies of declarations from nine of the
17   [32] Blockvest authorized testers that the SEC falsely presented to this Court as an
18   investor.” (Id. ¶ 28.) The Blockvest Exchange was never operational and was a work-in
19   progress, as was its website, White Paper and entire exchange platform itself. (Id. ¶ 32.)
20   The supplemental declarations included the declarations of Russell as a Rosegold
21   investor, and Dorsey and Wartanian, as testers.
22          Dorsey Declaration
23          Discovery has revealed that Ringgold’s declarations filed in opposition to the
24   preliminary injunction contain false statements. Dorsey was not a tester, as stated in his
25
26
27   5
       While the initial declaration states there were 17 Rosegold investors, the supplemental declaration
     states there are technically 18 Rosegold investors but 2 of them are minors and not involved in the
28   investment decision. (Dkt. No. 32. Ringgold Decl. ¶ 16.)

                                                         18
                                                                                           18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6374 Page 19 of 29



 1   declaration, and believed he was investing in Blockvest. Contrary to Ringgold’s
 2   supplemental declaration, Dorsey testified that he invested $5,000 to purchase BLV
 3   tokens and hoped to profit once the ICO was complete. (Dkt. No. 93-2, Wilner Decl., Ex.
 4   23, Dorsey Depo. at 71:8-14:8.) He relied on representations made by Ringgold as well
 5   as representations made in Blockvest’s promotional materials, which included the
 6   website, Whitepaper, promotional videos, the pitch deck and Ringgold’s and Blockvest’s
 7   social media accounts. (Id. at 191:3-21.) In an email dated April 22, 2018, Ringgold
 8   personally thanked Dorsey for his investment interest and provided document links on the
 9   Blockvest project and private sale. (Dkt. No. 93-2, Wilner Decl., Ex. 11 at 117.) The
10   email also stated “For your $5,000 investment you will receive 10,000 BLV Tokens at
11   $.50 per. This offer is only valid through May 1, 2018.” (Id.) Dorsey believed the BLV
12   tokens were real and not test tokens. (Dkt. No. 93-2, Wilner Decl., Ex. 23, Dorsey Depo.
13   at 161:13-17.)
14         Dorsey also testified that Ringgold contacted him asking him to sign a declaration
15   and emailed a draft declaration. (Id. at 169:16-170:4.) Ringgold directed Dorsey to sign
16   the declaration without providing an explanation as to the purpose of the declaration, the
17   contents of the declaration or the pending SEC litigation. Dorsey regrettably testified that
18   he did not read the declaration and wished he had not signed the declaration. (Id. at
19   170:10-11; 197:9-19.)
20         Later, at his deposition, Ringgold stated that he did not solicit Dorsey to invest, did
21   not recall if Dorsey purchased $5,000 worth of BLVs in April 2018 through Blockvest’s
22   website, denied talking to Dorsey on the phone before he invested, and did not recall
23   whether Ringgold sent Dorsey the Whitepaper, the pitch deck and website by email.
24   (Dkt. No. 93-2, Wilner Decl., Ex. 28, Ringgold Depo. at 450:9-455:20.)
25         Dorsey’s undisputed testimony and the emails sent by Ringgold to Dorsey reveal
26   that Ringgold solicited Dorsey to invest, was aware of the $5,000 investment and emailed
27   Dorsey promotional materials about the BLV tokens. Dorsey’s declaration stating that he
28   was a tester is false. Thus, Ringgold’s declaration stating the testers did not purchase

                                                  19
                                                                                18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6375 Page 20 of 29



 1   BLV tokens because the Blockvest platform was not operational is false. Ringgold’s
 2   subsequent deposition testimony misrepresenting that Dorsey did not invest and that he
 3   had no knowledge about his communications with Dorsey reveals Ringgold’s willful
 4   conduct in an attempt to obscure and conceal the facts surrounding the offer and sale of
 5   BLV tokens to Dorsey.
 6         Wartanian Declaration
 7         Next, Wartanian was also described as a tester in Ringgold’s initial declarations
 8   filed with the Court. Wartanian testified she was both a tester and also an investor of
 9   Blockvest. (Dkt. No. 93-2, Wilner Decl., Ex. 24, Wartanian Depo. at 58:22-59:4; 59:5-
10   20; 154:21-155:18.) Yet, her declaration omits the investment part of her relationship
11   with Blockvest. At his deposition, Ringgold testified that he did not recall who
12   Wartanian was and whether she invested in Blockvest or whether she was a tester. (Dkt.
13   No. 93-2, Wilner Decl., Ex. 28, Ringgold Depo. at 548:15-549:5.) He also had no
14   recollection whether he was involved in procuring her declaration. (Id. at 608:12-14;
15   609:4-6.) However, in his Objections and also in his declaration in opposition to motion
16   for summary judgment, he declares that he is a close friend and mentor to Wartanian that
17   pre-dates Blockvest, and her brother-in-law was the Senior Network Developer at
18   Blockvest. (Dkt. No. 115-1 at 7; Dkt. No. 109-1, Ringgold Decl. ¶ 24.)
19         While Wartanian was a tester of the Blockvest website, she also invested $3,000 in
20   purchasing BLV tokens. She believed she would make money from the investment and
21   she was able to see her account statement on the Blockvest website. Again, Ringgold hid
22   the truth by testifying that he does not recall who Waratanian is and what role she played
23   with Blockvest even though, in fact, he is a close friend and mentor of Wartanian.
24         The Court agrees with the R&R that the evidence surrounding the false declaration
25   of Dorsey and misrepresentations in Wartanian’s declarations reveal that Ringgold was
26   involved in drafting these declarations that were submitted to the Court and, as such, his
27
28

                                                  20
                                                                               18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6376 Page 21 of 29



 1   conduct was willful and in bad faith.6 Moreover, review of the evidence concerning these
 2   declarations reveals that Ringgold also provided false statements in his own declarations
 3   with the Court.
 4          Vaculik Declaration
 5          Next, Ringgold coached Vaculik to provide false statements to the SEC in a
 6   telephonic interview on November 15, 2018. The false statements related to Vaculik’s
 7   relationship with Chris Black, a supposed developer, and a $147,000 payment for an
 8   apartment she never lived in. Ringgold included the false statements in a declaration
 9   filed on November 20, 2018, (Dkt. No. 93-2, Wilner Decl. ¶ 23; Dkt. No. 93-2, Wilner
10   Decl., Ex. 17), and testified to similar facts at his initial deposition on November 6, 2018.
11   (Dkt. No. 93-2, Wilner Decl., Ex. 27, Ringgold Depo. at 357:17-361:16.) However, on
12   April 24, 2019, Vaculik gave a proffer to Plaintiff’s attorney and essentially stated that
13   Ringgold paid her $10,000 to make statements in her declaration. (Dkt. No. 93-2, Wilner
14   Decl. ¶ 25.) Then, on October 22, 2019, Ringgold testified he did not have any
15   recollection of Vaculik or Black, or any transaction related with her or Black. (Dkt. No.
16   93-2, Wilner Decl., Ex. 28, Ringgold Depo. at 394:23-399:4; 611:21-631:12.) Again,
17   Ringgold’s conflicting accounts as to Vaculik’s role further demonstrates that his conduct
18   was dishonest and willful.
19          Russell Declaration
20          Finally, Ringgold does not dispute that the signature on the Russell declaration was
21   forged but there is an issue of fact whether Ringgold was responsible or involved in the
22
23
24   6
       Sanctions without an evidentiary hearing is warranted where Ringgold does not “argue or provide
25   evidence challenging the authenticity of [SEC’s] evidence, particularly the falsified evidence at issue.”
     See American Rena Int’l Corp. v. Sis–Joyce Int’l Co., Ltd.. Case No. CV 12–6972 FMO (JEMx), 2015
26   WL 12732433 at*7 n. 6 (C.D. Cal. Dec. 14, 2015) (citing Prof'l Seminar Consultants, Inc. v. Sino Am.
     Tech. Exch. Council, Inc., 727 F.2d 1470, 1472-73 (9th Cir. 1984) (no abuse of discretion in ordering
27   sanctions without an evidentiary hearing where district court ruled such a hearing was unnecessary;
     party did not contest the authenticity of falsified evidence, and district court made findings of fact on the
28   record when ordering sanctions)).

                                                          21
                                                                                             18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6377 Page 22 of 29



 1   forgery of Russell’s signature. However, despite learning about the forged declaration
 2   prior to his deposition in October 2019, (Dkt. No. 93-2, Wilner Decl., Ex. 28, Ringgold
 3   Depo. at 526:6-21), Defendant has not withdrawn the forged declaration and continues to
 4   cite the declaration in opposition to his pending motion for summary judgment. (See Dkt.
 5   No. 109.) This is some evidence of Ringgold’s bad faith.
 6         Ringgold’s misconduct concerns the fabrication of evidence material to key issues
 7   in this case. Having suborned perjury and coached witnesses to lie, Defendant denies
 8   responsibility and, instead, blames the SEC investigators for coercing these witnesses to
 9   lie. Ringgold’s conduct as to procuring Vaculik, Wartanian and Dorsey’s declarations
10   and subsequent testimonies denying knowledge about his relationship and/or
11   communications with them demonstrate bad faith and willful misconduct in order to
12   conceal and obscure the truth and has resulted in protracted litigation by SEC to arrive at
13   the truth. Even now, Ringgold continues his willful misconduct by relying on false
14   declarations in opposing the pending summary judgment motion. (See Dkt. No. 109.)
15   Given the above facts, the Court does not have the confidence that “it can accept
16   defendant[‘]s[] account of either the law or the facts in this matter” as to the remaining 7
17   tester declarations. See American Rena Int’l Corp., 2015 WL 12732433 at *32. (citing
18   Newman v. Brandon, No. 1:10–cv–00687 AWI JLT (PC), 2012 WL 4933478, at *4 (E.D.
19   Cal. Oct. 16, 2012) (submission of perjured testimony going to material issues in the case
20   “was an act of bad faith which undermines the confidence placed in our system of
21   justice”)). The Court agrees with the R&R and finds that Ringgold’s misconduct was
22   willful and in bad faith.
23   D.     Malone’s Five Factor Test
24         1.     Public’s Interest in Expeditious Resolution of Litigation
25         The SEC contends that the false declarations has necessitated protracted litigation
26   to resolve whether Defendant sold Blockvest securities to presale investors which was the
27   only issue in dispute at the motion for preliminary injunction. (Dkt. No. 92-1 at 16.)
28   Defendant did not address this factor. The Magistrate Judge concluded that the

                                                  22
                                                                                18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6378 Page 23 of 29



 1   misconduct caused unnecessary delay and expense for the SEC and the public it seeks to
 2   protect and is a factor that supports sanctions. (Dkt. No. 113 at 25.)
 3         “The public’s interest in expeditious resolution of litigation always favors
 4   dismissal.” Nourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 2002). The public has
 5   an overriding interest in securing “the just, speedy, and inexpensive determination of
 6   every action.” In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217,
 7   1227 (9th Cir. 2006); see also Fed. R. Civ. P. 1.
 8         The Court agrees that the false declarations submitted created additional and
 9   unnecessary expense for the SEC in discovery in order to obtain the truth. This factor
10   favors dismissal.
11         2.     The Court’s Need to Manage Its Docket
12         Plaintiff argues that Defendant’s conduct undermined the integrity of the
13   proceedings and if default judgment is not entered, it would not deter future fraudulent
14   conduct. (Dkt. No. 93-1 at 16-17.) Ringgold did not address this factor. The Magistrate
15   Judge concluded that the Court expended an enormous amount of resources on this case;
16   Defendant has not withdrawn or corrected the false and forged declarations since they
17   were filed over a year and a half ago; and Ringgold continues to cite them in his
18   opposition of Plaintiff’s pending motion for summary judgment. (Dkt. No. 113 at 27.)
19   Moreover, Defendant’s conduct has impeded the resolution of the case by obscuring
20   critical facts and Plaintiff has expended a substantial amount of time and resources
21   obtaining discovery relating to the false declarations. (Id.)
22         “District courts have an inherent power to control their dockets,” and “dismissal
23   must be available to the district court in appropriate cases, not merely to penalize those
24   whose conduct may be deemed to warrant such a sanction, but to deter those who
25   might be tempted to such conduct in the absence of such a deterrent.” In re
26   Phenylpropanolamine, 460 F.3d at 1227 (quoting Nat’l Hockey League v. Metro. Hockey
27   Club, Inc., 427 U.S. 639, 643 (1976)); see also Fed. R. Civ. P. 16 (authorizing district
28   courts to manage cases so that disposition is expedited, wasteful pretrial activities are

                                                   23
                                                                                 18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6379 Page 24 of 29



 1   discouraged, and the quality of the trial is improved).
 2           The Court recognizes that submitting false declarations has needlessly protracted
 3   litigation and impeded prompt resolution of this case; thus, this factor weighs in favor of
 4   dismissal.
 5           3.    Risk of Prejudice to the Other Party
 6           Plaintiff argues that Defendant’s fraudulent conduct has caused meaningful and
 7   lasting prejudice to the SEC and the investors it seeks to protect because the investor
 8   declarations were the primary evidence cited by the Court in deciding if there were
 9   factual disputes as to whether investors were offered securities. Initially, the Court
10   denied the preliminary injunction, and, on reconsideration, only imposed a subset of the
11   relief requested by the SEC. (Dkt. No. 93-1 at 17.) Further, Plaintiff asserts that given
12   the scope of Defendants’ misconduct, any evidence they present in opposition to
13   summary judgment or at trial will not be credible. (Id.) Defendant does not specifically
14   address this factor but argues that he was not aware of the false declarations of Dorsey
15   and Wartanian until the instant motion was filed. (Dkt. No. 115-1 at 5.) He claims he did
16   not engage in bad faith conduct, did not alter or hide evidence and the extraordinary
17   sanction of terminating sanctions is not warranted. The R&R concluded that the false
18   evidence precluded the SEC from timely assessing evidence central to its claims and
19   forced it to engage in extensive, costly and lengthy discovery to uncover key facts and the
20   extent of Ringgold’s deceit. (Dkt. No. 113 at 28.) As a result, the SEC has been
21   prejudiced by Defendant’s misconduct and this factor supports terminating sanctions.
22   (Id.)
23           A plaintiff “suffers prejudice if [a party’s] actions impair the [opposing party’s]
24   ability to go to trial or threaten to interfere with the rightful decision of the case.”
25   Adriana Int’l Corp v. Thoren, 913 F.2d 1406, 1412 (9th Cir. 1990). For example, a
26   failure to produce documents as ordered establishes sufficient prejudice. Id. (citing SEC
27   v. Seaboard Corp., 666 F.2d 414, 417 (9th Cir. 1982)). In Adriana, the Ninth Circuit
28   concluded that “the repeated failure of Adriana to appear at scheduled dispositions

                                                    24
                                                                                    18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6380 Page 25 of 29



 1   compounded by their continuing refusal to comply with court-ordered production of
 2   documents constitutes an interference with the rightful decision of the case.” Id. “The
 3   law also presumes prejudice from unreasonable delay.” In re Phenylpropanolamine, 460
 4   F.3d at 1227. But “[d]elay alone, without a focus on its effects, will not justify dismissal
 5   or default.” Wanderer, 910 F. 2d at 656. In Wanderer, prejudice was satisfied “due to
 6   failure of the defendants to appear at their depositions and repeated noncompliance with
 7   court orders to produce documents [and] constituted a clear interference with the
 8   plaintiffs’ ability to prove the claims and to obtain a decision in the case.” Id. at 656.
 9         The Court agrees with the R&R that Plaintiff has suffered prejudice in its ability to
10   ascertain facts to support its claims. The false declarations have protracted the length of
11   discovery as the SEC has had to unpack the extent of the false statements committed by
12   Ringgold.
13         However, the Court notes that the four declarations of Russell, Dorsey, Wartanian
14   and Vaculik did not impact the Court’s original ruling on the motion for preliminary
15   injunction. (See Dkt. No. 41.) Because the four declarations were submitted in
16   supplemental filings outside the Court ordered briefing schedule, the Court specifically
17   denied Defendants’ request for leave to file supplemental declarations, that include
18   Dorsey, Wartanian and Russell’s declaration, as moot. (Dkt. No. 41 at 17.) The Court
19   also struck Plaintiff’s supplemental declaration which included Vaculik’s declaration.
20   (Id.) Instead, the Court relied on Ringgold’s declaration and the 9 Rosegold investor
21   declarations attached to Ringgold’s declaration filed in opposition to the motion for
22   preliminary injunction filed on November 2, 2018. (Dkt. No. 24-2.) None of the four
23   false declarations were included in this declaration. (See id.) On reconsideration,
24   however, the Court relied on the additional 9 tester declarations which included Jackie
25   Wartanian and Quentin Dorsey’s declarations. (Dkt. No. 61 at 13 (citing Dkt. No. 32-8).)
26   In addition, these declarations have been employed to oppose the SEC’s case and are
27   being used to oppose the motion for summary judgment by Ringgold. As a result, these
28

                                                   25
                                                                                  18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6381 Page 26 of 29



 1   declarations have and would interfere with “the rightful decision of the case.” See
 2   Adriana Int’l Corp, 913 F.2d at 1412.
 3          As to Vaculik’s declaration, the SEC asserts that it is pertinent as to the issue of
 4   disgorgement as a remedy for a securities violation. (Dkt. No. 116 at 7.) Accordingly,
 5   the declaration is not peripheral to the merits of the case. Cf. Phoceene Sous–Marine,
 6   S.A., 682 F.2d at 806 (noting “[i]t is firmly established that the courts have inherent
 7   power to dismiss an action or enter a default judgment to ensure the orderly
 8   administration of justice and the integrity of their orders [,]” but reversing entry of default
 9   because the deception was “peripheral” to the merits of the controversy). Moreover, the
10   content of the Vaculik declaration and its creation is relevant in demonstrating the extent
11   of Defendant’s efforts to defeat the SEC action through artifice. It further proves that
12   Defendant’s actions in presenting false declarations was willful.
13          The Court concludes the SEC has suffered prejudice as the subject declarations
14   have or will impact and affect key issues in this case.
15          4.    Public Policy Favoring Disposition of Cases on their Merits
16          Plaintiff argues that this factor is outweighed because Defendant engaged in
17   fraudulent conduct. (Dkt. No. 93-1 at 17-18.) Defendant does not address this factor.
18   The R&R found that this factor was neutral because Defendants, by filing false
19   declarations, impeded the SEC’s efforts to ascertain critical facts. (Dkt. No. 113 at 28-
20   29.)
21          The factor “resolution of cases on their merits, always weighs against dismissal.”
22   Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011) (citing Adriana, 913 F.2d at
23   1412). However, this factor “lends little support” to a party that unreasonably delays or
24   impedes progress toward disposition of the case on the merits. See In re
25   Phenylpropanolamine, 460 F.3d at 1227. Accordingly, the Court agrees with the
26   Magistrate Judge that Ringgold’s willful conduct causing delays and impeding progress
27   makes this factor neutral.
28          5.    Availability of Less Drastic Sanction

                                                   26
                                                                                  18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6382 Page 27 of 29



 1         The SEC argues that because Defendant’s fraud relates to the legal issues central to
 2   this litigation, Ringgold will not likely pay monetary sanctions and evidence preclusion
 3   will only place him in the same position in which he was before he filed the false and
 4   forged declarations and will not deter him from further deception. (Dkt. No. 93-1 at 18.)
 5   Ringgold responds that terminating sanctions are not appropriate because he has not
 6   disobeyed any prior court orders requiring a response and cites to numerous state court
 7   cases and well as statutory provisions. (Dkt. No. 99-1 at 6.) Ringgold is amenable to
 8   alternative relief where the court could order that he be precluded from “offering the
 9   forged Declaration at trial . . . and should be allowed to submit the declaration that has
10   been confirmed as signed by Christopher Russell.” (Id. at 12-13.) Ringgold is also
11   amenable to alternative relief of allowing him to “resubmit the declarations in the form of
12   Notarized Affidavit of Facts from Quinten Dorsey, Jackie Wartanian & Christopher
13   Russell in lieu of sanctions.” (Id. at 13.) The Magistrate Judge considered alternative
14   sanctions in lieu of dismissal but concluded that alternative sanctions would not
15   adequately redress Defendant’s egregious misconduct and deceit. (Dkt. No. 113 at 33.)
16   The R&R explained that monetary sanctions would not be effective because Ringgold
17   does not appear to have financial resources to pay monetary sanctions. (Id. at 30.)
18   Evidentiary and issue preclusion sanctions would not deter Ringgold’s misconduct but
19   would place him in the same position he was in before filing the false and forged
20   declarations. (Id. at 31.)
21         The fifth Malone factor asks the Court to determine the viability of less drastic
22   sanctions by considering three sub-factors: (1) the availability of lesser sanctions; (2) the
23   use of lesser sanctions before termination; and (3) the adequate warning of the possibility
24   of termination. See Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d
25   1091, 1096 (9th Cir. 2007). To satisfy this factor, a court should consider lesser
26   sanctions, order them, and give adequate warning of impending termination. Id.
27   However, in egregious cases such an inquiry is not necessary. Malone, 833 F.2d at 132;
28   Hester v. Vision Airlines, Inc., 687 F.3d 1162, 1170 (9th Cir. 2012) (if the court

                                                   27
                                                                                 18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6383 Page 28 of 29



 1   anticipates continued deceptive misconduct and lesser sanctions would be useless, the
 2   district court need not consider them) (citing Computer Task Grp., Inc. v. Brotby, 364
 3   F.3d 1112, 1116–17 (9th Cir. 2004)). “What is most critical for case-dispositive
 4   sanctions, regarding risk of prejudice and of less drastic sanctions, is whether the
 5   discovery violations ‘threaten to interfere with the rightful decision of the case.’” Valley
 6   Engineers Inc., 158 F.3d at 1057 (quoting Adriana, 913 F.2d at 1412). In other words,
 7   “[d]ismissal is appropriate where a “pattern of deception and discovery abuse made it
 8   impossible” for the district court to conduct a trial “with any reasonable assurance that
 9   the truth would be available.” Id. at 1057-58 (quoting Anheuser–Busch, Inc., 69 F.3d at
10   352); Conn. Gen. Life Ins. Co., 482 F.3d at 1097 (“It is appropriate to reject lesser
11   sanctions where the court anticipates continued deceptive conduct.”). Further, where
12   lesser sanctions would not deter a defendant’s repetition of misconduct and lesser
13   sanctions would simply place defendants back in the same position they were in prior to
14   submitting the false declarations and false complaints, alternative sanctions are not
15   warranted. See Uribe v McKesson, No. 1:08–cv–01285–SMS PC, 2011 WL 3925077, at
16   *5 (E.D Cal. Sept. 7, 2011) (“[T]o continue this action would not deter repetition of such
17   conduct or comparable conduct. Such a course would simply place [party] back in the
18   same position he was in, without the false declaration.”).
19         Here, there was not an opportunity to impose less drastic sanctions because the
20   fraudulent conduct occurred early in the litigation and was not discovered until the parties
21   were engaged in discovery. However, given his pattern of artifice, the Court anticipates
22   that Ringgold will not be truthful in upcoming court proceedings as he has failed to
23   explain the inconsistencies in his deposition testimony and declarations as well as the
24   inconsistencies in Wartanian and Dorsey’s declaration and their deposition testimonies.
25   He also continues to cite to their declarations in opposing the SEC’s summary judgment
26   motion. Moreover, alternative sanctions of evidence preclusion as suggested by the SEC
27   or resubmitting the declarations in a “Notarized Affidavit”, as Ringgold suggests, will
28   only place Ringgold in the same position in which he was before he filed the false

                                                  28
                                                                                18CV2287-GPB(MSB)
 Case 3:18-cv-02287-GPC-MSB Document 117 Filed 05/29/20 PageID.6384 Page 29 of 29



 1   declarations. Therefore, having considered less drastic sanctions, the Court concludes
 2   that none will deter Defendant’s continued misconduct.
 3         In conclusion, the Court finds that terminating sanctions in the form of default
 4   judgment is warranted as Defendant has engaged in willful misconduct and the five
 5   Malone factors support such sanctions. Thus, the Court GRANTS Plaintiff’s motion for
 6   terminating sanctions as to Defendant Ringgold.
 7                                          Conclusion
 8         Based the reasoning above, the Court ADOPTS the report and recommendation
 9   and GRANTS the SEC’s motion for terminating sanctions as to Defendant Ringgold and
10   default judgment shall be entered against Defendant Ringgold as to all claims in the
11   Complaint.
12         IT IS SO ORDERED.
13   Dated: May 29, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 29
                                                                               18CV2287-GPB(MSB)
